Citation Nr: 0306228	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1998. 


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied a claim of entitlement 
to a TDIU.  Her service-connected disabilities are rated as 
80 percent disabling.

In July 2002, the veteran withdrew her request for a Travel 
Board hearing and indicated that she no longer wanted a 
hearing.  Therefore, no further development with regard to a 
hearing is necessary.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Additionally, in an October 1997 claim, the veteran raised 
the issues of service connection for a heart murmur, visual 
impairment, and migraine headaches.  The RO has not 
adjudicate any of these service connection issues.  

Also, in that same claim, she raised the issues of service 
connection for arthritis of both shoulders, both hips, both 
knees and both ankles and for residuals of a left shoulder 
rotator cuff tear and labrum tear.  While the RO granted 
service connection for tendinitis of both shoulders and both 
knees, bursitis of both hips, and residuals of bilateral 
ankle sprains, the RO did not explicitly adjudicate the 
above-mentioned issues. 

Furthermore, in a May 1998 claim, the veteran raised the 
issues of service connection for residuals of an injury to 
the left eye and bilateral carpal tunnel syndrome.  Although 
the RO granted service connection for possible carpal tunnel 
syndrome as a service-connected residual of a left wrist 
sprain, the RO did adjudicate the issues of service 
connection for residuals of an injury to the left eye and 
carpal tunnel syndrome of the right upper extremity.

These service connection issues are inextricably intertwined 
with the issue of entitlement to a TDIU.  Moffitt v. Brown, 
10 Vet. App. 214 (1997); Harris v. Derwinski, 1 Vet. App. 180 
(1991).



Furthermore, the veteran submitted income information in June 
2002.  This information is evidence pertinent to the issue on 
appeal and was received after the latest supplemental 
statement of the case was issued and before the claim was 
certified for appeal.  

When additional pertinent evidence is received after the 
latest supplemental statement of the case, another 
supplemental statement of the case must be issued.  See 
38 C.F.R. § 19.31 (2002).  

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reasons, the RO will be asked to accomplish 
additional necessary development to include obtaining medical 
records, the veteran's vocational rehabilitation file, and 
employment information.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    





3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for her 
service-connected disabilities from April 
1999 to the present.  After obtaining 
appropriate authorization, the RO should 
obtain any medical records not currently 
on file.  

In any event, the RO should obtain all 
records from the VA medical center in San 
Diego, California, from November 2001 to 
the present.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  The RO should inform the veteran that 
the income information for tax years 1999 
and 2000, which she provided in June 
2002, reflects that she had additional 
employment beyond what she disclosed in 
her two VA Form 21-8940's (veteran's 
application for increased compensation 
based on unemployability).  

The RO should ask the veteran to provide 
detailed information about her post-
service employment history, to include 
identities and addresses of all 
employers, dates of employment, and gross 
earnings from such employment.

The RO should also ask her to identify 
the Vet Center where she was 
participating in a work-study program in 
February 2002.

Based on the veteran's response, the RO 
should obtain any additional evidence 
regarding the veteran's post-service 
employment.

If any attempts to obtain any additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  The RO should associate the veteran's 
vocational rehabilitation file with the 
claims file.

6.  The RO should adjudicate the claims 
of service connection for a heart murmur, 
visual impairment, migraine headaches, 
arthritis of both shoulders, arthritis of 
both hips, arthritis of both knees, 
arthritis of both ankles, residuals of a 
left shoulder rotator cuff tear and 
labrum tear, residuals of an injury to 
the left eye, and carpal tunnel syndrome 
of the right upper extremity.  

7.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter on the issue of entitlement to a 
TDIU and by evidence obtained in 
conjunction with the action paragraphs of 
this remand and readjudicate the issue of 
entitlement to a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


